Citation Nr: 1454661	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  14-20 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable disability evaluation for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Gingher, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service in the United States Air Force from January 1950 to January 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation. 

The Veteran is appealing the initial rating that was assigned.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In addition to the paper claims file, there is an electronic file associated with the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating.  The Veteran contends that the severity of his hearing loss warrants a higher rating.  The Board finds that further evidentiary development is necessary before reaching the merits of the Veteran's claim.

In the May 2014 statement of the case, the RO refers to VA treatment reports dated from November 2012 to February 2013.  These reports do not appear in the physical or electronic claims file, and without them the Board cannot properly adjudicate the Veteran's claim.  
In August 2012 the Veteran filed a notice of disagreement with the noncompensible rating and submitted a private audiology report.  Although depicted in a graph, the results of the private report seem to indicate that a worsening of hearing loss had occurred.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court of Appeals for Veterans Claims is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss those audiometric test results); see also Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting the Board may interpret results from an audiometric graph and holding that the Board may not ignore such audiometric test results that are of record).  However, the report did not indicate whether the Maryland CNC speech discrimination test was used.  38 C.F.R. § 4.85(h).  The Veteran received a VA audiology evaluation in May 2014.

The May 2014 examination showed worsening, though still insufficient to be compensable under 38 C.F.R. § 4.85.  In his May 2014 VA Form 9 the Veteran mentioned problems participating in group coversations.  However, the examiner did not address any functional effects that the Veteran's hearing loss has had on his daily living and occupational activities.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Before the Board can properly consider the Veteran's claim, the missing VA records must be included, and the Veteran must be afforded an examination that considers the functional effects caused by the hearing disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102 , 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.

2.  Obtain all of the Veteran's outstanding VA medical treatment records, to include the VA treatment reports from November 2012 to February 2013, which were listed as evidence in the statement of the case, and associate them with the claims file. 

3.  Attempt to contact the private examiner who conducted the hearing examinations for the Veteran in August 2012.  Records do not need to be requested.  Specifically request explanation as to whether the Maryland CNC speech discrimination test was used during the examination and request that the examiner provide the puretone threshold findings in numerical form.

4.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for an audiometric examination to determine the current severity of his bilateral hearing loss.  The examinier must consider the effect of the Veteran's service-connected hearing impairment on his occupational functioning and daily activities.  The entire claims file (i.e., the paper claims file and the electronic file) and this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must indicate that said review was accomplished.

If the examiner does not have access to the electronic file, then any relevant treatment records contained in the electronic file must be printed and associated with the paper claims file so they can be available to the examiner for review.

6.  Upon receipt of the VA examiner's report, verify that the above instructions were followed.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.

7.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the claim on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

8.  If the benefit sought on appeal remains denied, provide the appellant and his representative with a Supplemental Statement of the Case (SSOC) and allow for an appropriate period of time for response.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



